PER CURIAM.
Clay Hyder Truck Lines appeals an order which purports to grant a petition for modification and which awards wage loss benefits. *1243We affirm in part and modify the order on appeal.
The claimant was injured in 1985. In 1988, the judge of compensation claims (JCC) issued an order finding the claimant was permanently and totally disabled (PTD). That order was reversed on appeal. Commercial Carrier Corp. v. Harris, 553 So.2d 1328 (Fla. 1st DCA 1989). In the present case, the claimant filed a petition for modification seeking a determination that he is now permanently and totally disabled. In the alternative, the claimant sought an award of wage loss benefits. Although the JCC found that there had been a change of condition and granted the petition for modification, he withheld an award of PTD benefits which was the only modification requested. Because the JCC correctly determined that the claimant was not PTD, the petition for modification should have been denied.
We strike that portion of the order granting the petition for modification. In all other respects, the order on appeal is affirmed.
BARFIELD, MINER and MICKLE, JJ., concur.